DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wu (USPGPub 2010/0203278 A1).

Wu discloses an easy tear sticker assembly with a pattern layer (Figures; Abstract) comprising: a base having a setting surface (Figure 1b, #120; Paragraph 0021); and a plurality of easy tear sticker units disposed on the setting surface of the base (Figures 1a and 1b, #110), and having a spacing between any two adjacent easy tear sticker units (Figures 1a and 1b, #110, the division between the stickers; Paragraph 0021); wherein each of the easy tear sticker unit comprises a plurality of easy tear stickers stacked on top of the other (Figures 1a – 2a, #110), and each of the easy tear stickers comprises: an underlayer (Figure 2b and c, #112); a pattern layer, covering an inner surface of the underlayer (Figure 2b, #1143 and 1142; Paragraph 0024), and having a first pattern and a pattern gap (Figure 2b, #1143 and 1142; Paragraph 0024); wherein the first pattern is formed on the inner surface of the underlayer (Figure 2b, #1143 and 1142; Paragraph 0024); a fixing colored portion covering the pattern layer (Paragraph 0024; Figure 2b, #1144), and comprising a first fixing colored portion covering the first pattern and a second fixing colored portion filled into the pattern gap (Paragraph 0024; Figure 2b, #1144); and an adhesive layer, covering the fixing colored portion (Figure 2b, #1145; Paragraph 0024) as in claim 1.  With respect to claim 2, the base is a cylindrical base a slice-shaped base (Figures 1a and 1b). Regarding claim 3, the underlayer has at least one extension, such that the length of the underlayer is greater than the length of the pattern layer, the fixing colored portion, and the adhesive layer (Figure 2b, #112 and 116).  For claim 4, the first pattern is one selected from the group consisting of a text, a letter, a number, a symbol, a figure, and a combination thereof (Figure 3b; Paragraphs 0025 and 0029).  In claim 5, the pattern layer is adhered to the first fixing colored portion of the fixing colored portion with an adhesion force smaller than the adhesion force of the underlayer with the pattern layer, and the pattern layer is adhered to the first fixing colored portion of the fixing colored portion with an adhesion force smaller than the adhesion force of the adhesive layer with the first fixing colored portion of the fixing colored portion, and the underlayer is adhered to the second fixing colored portion of the fixing colored portion with an adhesion force greater than the adhesion force of the adhesive layer with the second fixing colored portion of the fixing colored portion (Figure 2c).  With regard to claim 7, the fixing colored portion is adhered to the underlayer with an adhesion force greater than the adhesion force of the fixing colored portion with the pattern layer, and the adhesive layer is adhered to the fixing colored portion with an adhesion force greater than the adhesion force of the fixing colored portion with the pattern layer of the first fixing colored portion (Figure 2c).  As in claim 8, when the easy tear sticker is attached onto a surface of a sealed object and a force is applied to an end of the underlayer to lift the underlayer, the adhesion of the adhesive layer with the sealed object will act on the fixing colored portion, so that the fixing colored portion produces an action force to separate the pattern layer and the underlayer, and a void is formed between the first fixing colored portion of the fixing colored portion and the pattern layer by pulling (Figure 2c).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (USPGPub 2010/0203278 A1) in view of Liu et al. (USPGPub 2006/0234014 A1).

Wu discloses an easy tear sticker assembly with a pattern layer (Figures; Abstract) comprising: a base having a setting surface (Figure 1b, #120; Paragraph 0021); and a plurality of easy tear sticker units disposed on the setting surface of the base (Figures 1a and 1b, #110), and having a spacing between any two adjacent easy tear sticker units (Figures 1a and 1b, #110, the division between the stickers; Paragraph 0021); wherein each of the easy tear sticker unit comprises a plurality of easy tear stickers stacked on top of the other (Figures 1a – 2a, #110), and each of the easy tear stickers comprises: an underlayer (Figure 2b and c, #112); a pattern layer, covering an inner surface of the underlayer (Figure 2b, #1143 and 1142; Paragraph 0024), and having a first pattern and a pattern gap (Figure 2b, #1143 and 1142; Paragraph 0024); wherein the first pattern is formed on the inner surface of the underlayer (Figure 2b, #1143 and 1142; Paragraph 0024); a fixing colored portion covering the pattern layer (Paragraph 0024; Figure 2b, #1144), and comprising a first fixing colored portion covering the first pattern and a second fixing colored portion filled into the pattern gap (Paragraph 0024; Figure 2b, #1144); and an adhesive layer, covering the fixing colored portion (Figure 2b, #1145; Paragraph 0024).  However, Wu fails to disclose the easy tear sticker is attached onto a surface of a sealed object and a force is applied to an end of the underlayer to lift the underlayer, then the whole adhesive layer will remain at the surface of the sealed object, and the whole first fixing colored portion covering the first pattern will stick onto the adhesive layer, and the pattern layer and the second fixing colored portion in the pattern gap will be separated together with the underlayer from the surface of the sealed object, the adhesive layer is adhered to the fixing colored portion with an adhesion force greater than the adhesion force of the fixing colored portion of the first fixing colored portion with the pattern layer, and the adhesive layer is adhered to the fixing colored portion with an adhesion force smaller than the adhesion force of the fixing colored portion with the underlayer, and the fixing colored portion is adhered to the underlayer with an adhesion force greater than the adhesion force of the first fixing colored portion of the fixing colored portion with the pattern layer, and when the easy tear sticker is attached onto a surface of a sealed object and a force is applied to an end of the underlayer to lift the underlayer, a gap is produced between the first fixing colored portion of the fixing colored portion and the pattern layer, and the adhesive layer will not remain on the sealed object.

Liu et al. teach a tamper indicating article having patterned adhesive, (Figures; Abstract), wherein the adhesives may have different properties and characteristics (Paragraph 0001) and colorants added to the adhesive (Paragraph 0027), allowing for different separations between the layers of the tamper indicating article and the substrate to which it is attached (Figures 3 – 6) for the purpose of forming an improved tamper evident article (Paragraph 00008).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive that allows for different separations of the layers in a tamper evident article in Wu in order to form an improved tamper evident article as taught by Liu et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 16, 2021